Correct Notice of Allowance
Replaces the prior notice of Allowance in its entirety.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 Response to Amendment
Applicant’s amendments, filed 12/8/2020, have been fully considered and reviewed by the examiner.  The examiner notes the amendments to the claims.   Claims 1-17 remain pending. 
This application is in condition for allowance except for the presence of claims 12-17 directed to a non-elected without traverse.  Accordingly, claims 12-16 have been cancelled.

EXAMINER'S AMENDMENT
The application has been amended as follows: 
Please cancel non-elected claims 12-16.
Reasons for Allowance
Claims 1-11 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art cites or reviewed by the examiner, alone or in combination, reasonably makes obvious or suggests the CPU or programmable logic device configured to perform the process steps as claimed, specifically measuring the delay time as claimed and causing the emitter to stop outputting the traveling wave when the delay time elapses after the transition of the command signal.  While the prior art cited and reviewed by the examiner reasonably suggests the delay time is taken into consideration for plasma processing, the examiner cannot locate any suggestion the CPU/programmable logic device is configured to causes the emitter to stop outputting the traveling wave when the time delay elapses after the claimed command signal is performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718